Curia, per
Evans, J;
We do not think the plaintiff has any just foundation for his demand to be allowed to tax costs for a copy of the opinion of the Appeal Court, or for the printer’s bill for briefs. Our decisions go no further than to say, the party may charge for actual expenses necessarily incurred in prosecuting his case; and in Kirkley vs. Nolly, 1 Hill, 398, costs were allowed for fees of witnesses attending before commissioners and payments made to commissioners for taking depositions. Beyond this, in a court of law, we have not gone. The copy of the opinion was not indispensable. It was obtained for the information of the counsel, and as authority to maintain his case on the second trial. The printing of the brief was an actual expense incurred, and so would have been money paid to a clerk for copying, and so also would be tavern bills, and expenses of travelling to attend to the case in the Appeal Court. These are not matters which are the subject of taxation of costs. They are not within the letter or spirit of the fee bill. The attorney must look for reimbursement to his client. The motion is dismissed.
Richardson, Earle and Butler, concurred.
We agree that the printing of the briefs ought not to be taxed, but we think that the copy opinion might be.
O’Neall and Wardlaw, JJ.